DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 21-40 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
Claim 36 recites the limitation "
    PNG
    media_image1.png
    78
    78
    media_image1.png
    Greyscale
" in the last six species on page 11 with respect to the variable R6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "
    PNG
    media_image1.png
    78
    78
    media_image1.png
    Greyscale
" in the first six species on page 12 with respect to the variable R6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation " 
    PNG
    media_image2.png
    108
    75
    media_image2.png
    Greyscale
" in the 5th species in column 1 on page 13 with respect to the variable R6.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 36 recites the limitation " 
    PNG
    media_image3.png
    103
    63
    media_image3.png
    Greyscale
" in the 4th species in column 2 on page 13 with respect to the variable R6.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 36 recites the limitation 
    PNG
    media_image1.png
    78
    78
    media_image1.png
    Greyscale
" in the 1st species in column 2 and the 2nd species in column 1 on page 14 with respect to the variable R6.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 36 recites the limitation " 
    PNG
    media_image3.png
    103
    63
    media_image3.png
    Greyscale
" in the 5th species in column 2 on page 14 with respect to the variable R6.  There is insufficient antecedent basis for this limitation in the claim.
 Claim 36 recites the limitation " 
    PNG
    media_image4.png
    89
    61
    media_image4.png
    Greyscale
" in the 2nd species in column 1 on page 17 with respect to the variable R6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation " 
    PNG
    media_image5.png
    105
    68
    media_image5.png
    Greyscale
" in the 2nd species in column 2 on page 17 with respect to the variable R6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation " 
    PNG
    media_image6.png
    91
    64
    media_image6.png
    Greyscale
" in the 3rd species in column 1 on page 17 with respect to the variable R6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation " 
    PNG
    media_image1.png
    78
    78
    media_image1.png
    Greyscale
" in the 6th and 7th species in column 1 and the 3rd, 5th and 6th species in column 2 on page 17 with respect to the variable R6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation " 
    PNG
    media_image7.png
    107
    74
    media_image7.png
    Greyscale
" in the 4th species in column 1 on page 17 with respect to the variable R6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation " 
    PNG
    media_image8.png
    112
    65
    media_image8.png
    Greyscale
" in the 4th species in column 2 on page 17 with respect to the variable R6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation " 
    PNG
    media_image9.png
    96
    71
    media_image9.png
    Greyscale
" in the 5th species in column 2 on page 17 with respect to the variable R6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation " 
    PNG
    media_image10.png
    76
    92
    media_image10.png
    Greyscale
" in the species in line 4 on page 21 with respect to the variable Y.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "
    PNG
    media_image11.png
    80
    64
    media_image11.png
    Greyscale
" in the 4th species in column 1 on page 21 with respect to the variable R6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "
    PNG
    media_image9.png
    96
    71
    media_image9.png
    Greyscale
" in the 4th species in column 2 on page 21 with respect to the variable R6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation " 
    PNG
    media_image9.png
    96
    71
    media_image9.png
    Greyscale
" in the 2nd species in column 2 on page 17 with respect to the variable R6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "
    PNG
    media_image1.png
    78
    78
    media_image1.png
    Greyscale
" in the 6th species in column 2 on page 22 with respect to the variable R6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
Claims 21-35 and 38-40 are allowed.  None of the prior art of record nor a search in the pertinent art area teaches the method of use of the compounds of the formula 
    PNG
    media_image12.png
    85
    162
    media_image12.png
    Greyscale
 as claimed herein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624